                           Case 20-50534-KBO             Doc 1      Filed 03/09/20        Page 1 of 1




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         ZOHAR III, CORP., et al.,1                                   Case No. 18-10512 (KBO)

                          Debtors.                                    Jointly Administered


         ZOHAR CDO 2003-1, LIMITED; ZOHAR II
         2005-1, LIMITED; and ZOHAR III,
         LIMITED,                                                     Adv. Pro. No. _____________

                          Plaintiffs,

                          v.

         PATRIARCH PARTNERS, LLC;
         PATRIARCH PARTNERS VIII, LLC;
         PATRIARCH PARTNERS XIV, LLC;
         PATRIARCH PARTNERS XV, LLC;
         PHOENIX VIII, LLC; OCTALUNA LLC;
         OCTALUNA II LLC; OCTALUNA III LLC;
         ARK II CLO 2001-1, LLC; ARK
         INVESTMENT PARTNERS II, LP; ARK
         ANGELS VII, LLC; PATRIARCH
         PARTNERS MANAGEMENT GROUP, LLC;
         PATRIARCH PARTNERS AGENCY
         SERVICES, LLC; and LYNN TILTON,

                          Defendants.


                                                        COMPLAINT



                                         *** FILED UNDER SEAL***


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
26135740.1
